487 F.2d 519
Ioannis ZORGIAS and Dimitrios Velentzas, Plaintiffs-Appellants,v.The SS HELLENIC STAR and HELLENIC LINES, LTD., Defendants-Appellees.
No. 73-1409.
United States Court of Appeals,Fifth Circuit.
Dec. 18, 1973.

Frank S. Bruno, James D. Estopinal, New Orleans, La., for plaintiffs-appellants.
James H. Roussel, Winston E. Rice, New Orleans, La., for Hellenic Lines, Ltd.
Before JOHN R. BROWN, Chief Judge, and GEWIN and GOLDBERG, Circuit Judges.
PER CURIAM:


1
The District Court was correct in ruling that the settlement decree of the Greek court was a binding judgment to which res adjudicata consequences should be afforded.  In view of this we do not pass upon the correctness of the District Judge's ruling and decision on the issue of laches.


2
Affirmed.